           Case 3:19-cv-00662-MA        Document 1       Filed 04/30/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALEXIS A. LIEN, OSB #110569
alexis.lien@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,                                       3:19-cv-00662-MA

         Plaintiff,
                                                                 COMPLAINT, in rem, FOR
         v.                                                      FORFEITURE

 $28,240.00 in U.S. CURRENCY, in rem,

         Defendant.


        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Alexis A. Lien, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.




Complaint in rem for Forfeiture                                                             Page 1
           Case 3:19-cv-00662-MA          Document 1        Filed 04/30/19    Page 2 of 3




                                                  II.

        Defendant, in rem, $28,240.00 in U.S. currency, was seized in the District of Oregon, and

is now and during the pendency of this action will be within the jurisdiction of this Court.

                                                 III.

        Defendant, in rem, $28,240.00 in U.S. currency, represents proceeds traceable to an

exchange for controlled substances or was used or intended to be used to facilitate such a

transaction in violation of 21 U.S.C. § 801, et. seq., and is forfeitable to the United States pursuant

to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth in the Declaration of

Postal Inspector David Hardin, United States Postal Inspection Service, marked as Exhibit A,

attached and fully incorporated herein by this reference.

        WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendant, in rem, $28,240.00 in U.S. currency, that due notice be given to all

interested persons to appear and show cause why forfeiture of this Defendant, in rem, should not

be decreed; that due proceedings be had thereon; that this Defendant be forfeited to the United

States; that the Plaintiff United States of America be awarded its costs and disbursements incurred

in this action.

        Dated: April 30, 2019.                 Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               s/ Alexis A. Lien
                                               ALEXIS A. LIEN




Complaint in rem for Forfeiture                                                                Page 2
          Case 3:19-cv-00662-MA         Document 1      Filed 04/30/19     Page 3 of 3




                                       VERIFICATION


        I, DAVID HARDIN, declare, under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Postal Inspector with the United States Postal Inspection

Service, and that the foregoing Complaint in rem for Forfeiture is made on the basis of information

officially furnished and upon the basis of such information the Complaint in rem for Forfeiture is

true as I verily believe.



                                      s/ David Hardin
                                      DAVID HARDIN
                                      Postal Inspector
                                      United States Postal Inspection Service




Complaint in rem for Forfeiture                                                            Page 3
        Case 3:19-cv-00662-MA          Document 1-1        Filed 04/30/19     Page 1 of 12




                             DECLARATION of DAVID HARDIN

       I, DAVID HARDIN, do hereby declare:

                             PURPOSE OF THIS DECLARATION

       1.      This declaration is submitted in support of a complaint, in rem, for forfeiture of

$28,240.00 U.S. currency.       The information contained in this declaration is based on an

investigation conducted by United States Postal Inspector David Hardin and will show that

$28,240.00 in U.S. currency from U.S. Priority Mail Express parcels EE268067624US and

EM027609271US is subject to forfeiture pursuant to 21 U.S.C § 881(a)(6), as moneys furnished

or intended to be furnished by any person in exchange for a controlled substance, proceeds

traceable to such an exchange, or moneys used or intended to be used to facilitate violations of 21

U.S.C. § 801, et seq. Information contained in this declaration is based upon my personal

observations, training, and experience, and that of other law enforcement officers. This declaration

does not contain each and every fact that I know about this investigation, only those necessary to

establish probable cause to believe the seized currency is subject to forfeiture pursuant to 21 U.S.C.

§ 881(a)(6).

                          AGENT BACKGROUND AND TRAINING

       2.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS)

and have been since 2018. I am currently assigned to the Portland, Oregon Domicile Office of the

USPIS. As a U.S. Postal Inspector, I am authorized to investigate crimes involving offenses

relating to the United States Postal Service (USPS). As part of my duties, I investigate incidents

where the United States mail system is used for the purpose of transporting non-mailable matter,

including controlled substances such as marijuana, cocaine, methamphetamine, and heroin, as well

as proceeds of the sale of controlled substances. During the course of my USPIS employment, I

Declaration of David Hardin                                                  EXHIBIT A PAGE 1
        Case 3:19-cv-00662-MA          Document 1-1        Filed 04/30/19     Page 2 of 12




applied for, received, and executed more than 10 federal search warrants in the investigation of

offenses relating to the USPS.

       3.        I am an investigative or law enforcement officer of the United States within the

meaning of 18 U.S.C. § 2510(7), in that I am empowered by law to conduct investigations and to

make arrests for federal offenses. My training and experience includes a Bachelor of Arts in

Political Science. From July 2009 to February 2018, I served as a U.S. Secret Service Special

Agent. Prior to my U.S. Secret Service career, I served five years in the Navy, achieving the rank

of Lieutenant.

       4.        In December 2008, I attended the Criminal Investigator Training Program at the

Federal Law Enforcement Training Center (F.L.E.T.C.) in Glynco, Georgia. This training covered

the investigation of violations of federal laws, the process of criminal investigations, and the

judicial process. Following the training at F.L.E.T.C., I attended the Secret Service training

academy in Beltsville, Maryland. This training focused specifically on investigating violations of

the federal laws that the Secret Service investigates, including bank fraud, wire fraud,

counterfeiting, and cyber-crimes.

       5.        During the course of my employment with the Inspection Service and the Secret

Service, I conducted or participated in criminal investigations involving burglary, robbery, assault,

mail theft, identity theft, credit card fraud, bank fraud, threatening communications, threats against

protectees of the U.S. Secret Service, the manufacture of counterfeit currency, mail fraud, the

unlawful mailing of dangerous controlled substances, the fraudulent use of stolen or forged Postal

Money Orders, the fraudulent use of stolen credit card information to purchase merchandise, and

the shipping of that merchandise through the U.S. Mail. In October 2018, I completed a USPIS

training course on Prohibited Mailings involving narcotics.

Declaration of David Hardin                                                  EXHIBIT A PAGE 2
        Case 3:19-cv-00662-MA          Document 1-1        Filed 04/30/19     Page 3 of 12




BACKGROUND ON CONTROLLED SUBSTANCES SENT THROUGH THE U.S. MAIL

       6.      I know from my training and experience that drug traffickers frequently use U.S.

Postal Service Priority Mail Express and Priority Mail services to ship controlled substances,

including marijuana, cocaine, heroin, and methamphetamine. I know from my training and

experience that illegal drug recipients often use U.S. Postal Service Priority Mail Express and

Priority Mail services to ship the proceeds of the illegal sale of controlled substances, or moneys

used or intended to be used to facilitate the illegal sale of controlled substances, in cash, or other

controlled substances, to suppliers of controlled substances. I know from training and discussions

with other law enforcement officers that these controlled substances, proceeds of the illegal sale

of controlled substances, and funds related to the facilitation of the illegal sale of controlled

substances are often found during parcel investigations and interdictions.

       7.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state for the

mailing of controlled substances to destination locations across the United States. Current Oregon

state laws permitting the recreational and medical growth, purchase, and possession of marijuana

provide individuals with significant quantities of marijuana, which can be illegally mailed to other

states where marijuana is illegal or less available. Accordingly, marijuana sales are substantially

more profitable outside the state of Oregon than they are inside the state of Oregon.

       8.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators often exist when drug

traffickers use the U.S. mails to ship controlled substances, proceeds of the sale of controlled

substances, or funds to facilitate the sale of controlled substances from one location to another.



Declaration of David Hardin                                                  EXHIBIT A PAGE 3
        Case 3:19-cv-00662-MA          Document 1-1        Filed 04/30/19     Page 4 of 12




       9.      Drug traffickers use U.S. Postal Service Priority Mail Express and Priority Mail

services because of the reliability of delivery, speed of delivery, low cost, the customer’s ability

to track the package’s shipment online, as well as the low risk of detection by law enforcement.

Shippers using U.S. Postal Service Priority Mail Express and Priority Mail services pay for the

benefit of being able to confirm the delivery of the parcel by checking the U.S. Postal Service

website or calling a toll-free number. I know from my training and experience the corresponding

weights and prices of U.S. Postal Service Priority Mail Express and Priority Mail outbound

marijuana parcels from Oregon to non-source states typically range from ten (10) to thirty (30)

pounds and cost from $40 to $100.

       10.     I know from my training and experience that U.S. Postal Service Priority Mail

Express is used primarily for business-related mailings. Unlike typical U.S. Postal Service Priority

Mail Express business mailings, which usually have typed labels, packages containing controlled

substances, proceeds, and/or facilitation funds often have handwritten address information. The

handwritten label on U.S. Postal Service Priority Mail Express packages containing controlled

substances and/or proceeds usually does not contain a business account number and/or credit card

number. This is an indication that the sender likely paid cash. A credit card or business account

number would more likely enable law enforcement officers to connect the package to identifiable

individuals. I further know that drug traffickers who use U.S. Postal Service Priority Mail Express

services often either waive or do not request a recipient signature upon delivery of the mail parcel.

This can allow the parcel to be delivered without the addressee or the addressee’s agent having to

sign for the parcel, contingent upon the parcel being left in a secure location at the address.

       11.     I know from my training and experience that drug traffickers who mail controlled

substances, and the drug purchasers who send payment in the form of cash or other drugs, often

Declaration of David Hardin                                                 EXHIBIT A PAGE 4
        Case 3:19-cv-00662-MA          Document 1-1        Filed 04/30/19     Page 5 of 12




use false or incomplete information in labeling the parcels. In this way, drug traffickers can

distance themselves from the package containing controlled substances, the proceeds of the sale

of the controlled substances, or facilitation funds in the event the package is intercepted by law

enforcement.

       12.     I know from my training and experience that drug traffickers who mail controlled

substances, proceeds of the illegal sale of controlled substances, and facilitation funds are often

aware that parcels are inspected by trained canines. Accordingly, drug traffickers often attempt to

wrap their parcels, and the contents of their parcels, in a manner they believe will disguise the odor

and contents of the items in the parcels. In order to conceal the distinctive smell of controlled

substances from certified controlled substance detection canines, these packages are sometimes

sealed with the use of tape around the seams. Also, the parcels often contain other parcels which

are carefully sealed to prevent the escape of odors. Sometimes perfumes, coffee, dryer sheets,

tobacco, or other strong-smelling substances are used to mask the odor of the controlled

substances, proceeds of the illegal sale of controlled substances, and/or facilitation funds being

shipped.

  SUMMARY OF INVESTIGATION OF U.S. PRIORITY MAIL EXPRESS PARCELS
                  EE268067624US and EM027609271US

       13.     On November 15, 2018, I went to the Portland Processing and Distribution

Center/Facility (PDC/PDF), located at 7007 Cornfoot Rd., Portland, OR 97218 as part of my

regular investigatory duties. I reviewed parcels for delivery in Oregon that were mailed from other

states. While reviewing parcels, I noticed U.S. Priority Mail Express parcel EE268067624US

(hereinafter “Subject Parcel 1”) and saw that the parcel was addressed from “G. Gorton, XXXX

Ahab Rd., S. Yarmouth, MA 02664” and to “Brian Newcomb, XXXX NE 7th St., Bend, OR

97701.” The parcel weighed 3 pounds, 13 ounces, the scheduled date of delivery was November
Declaration of David Hardin                                           EXHIBIT A PAGE 5
        Case 3:19-cv-00662-MA          Document 1-1       Filed 04/30/19     Page 6 of 12




16, 2018 before 3:00 PM, and the mailer paid $56.80 in cash to purchase the postage. I noticed

the mailing label was handwritten and it appeared it was addressed from a private individual to

another private individual.

       14.     The “Signature Required” service on USPS Priority Mail Express parcels requires

the parcel be received by an individual who must sign for the parcel and provide their name. I

know from my training and experience that drug traffickers who mail controlled substances, and

the drug purchasers who send payment in the form of cash or other drugs, normally do not request

the Signature Required service to avoid law enforcement identifying the true recipient of parcels.

In this way, drug traffickers can distance themselves from the package containing controlled

substances or from the proceeds of the sale of the controlled substances in the event the package

is intercepted by law enforcement. I observed the Signature Required box on the label of Subject

Parcel 1 was not checked by the mailer.

       15.     I know people use Priority Mail Express services for parcels containing items they

consider valuable, important or requiring rapid delivery and will often include their phone number

on the mailing label spaces provided so the postal service may contact them in the event a parcel

is mis-shipped, damaged, or the delivery address is illegible. I noticed the Subject Parcel 1 did not

display telephone numbers for the sender or recipient. Based on my training and experience, I

know drug traffickers often choose not to include phone numbers, or put incorrect phone numbers

on parcels, as they are often aware that phone numbers can be traceable to their own names or

physical location.

       16.     I conducted open source and law enforcement searches and determined the sender,

“G. Gorton,” does not associate with the sender address. Additionally, the address listed for the

sender is fictitious. The recipient, “Brian Newcomb,” associates with the recipient address.

Declaration of David Hardin                                                 EXHIBIT A PAGE 6
        Case 3:19-cv-00662-MA           Document 1-1     Filed 04/30/19      Page 7 of 12




       17.     I reviewed USPS business records and located two (2) Priority Mail Express parcels

sent from the Subject Parcel 1 sender city to the Subject Parcel 1 recipient address since October

2018. The parcels were mailed from South Yarmouth, MA to Bend, OR on October 15, 2018 and

November 14, 2018, respectively.

       18.     Continuing on November 15, 2018, I reviewed USPS business records and

identified U.S. Priority Mail Express parcel EM027609271US (hereinafter “Subject Parcel 2”) in

the mail stream destined for delivery to the Subject Parcel 1 recipient address. I observed Subject

Parcel 2 was mailed approximately 30 minutes after Subject Parcel 1 from different post offices

that are 4 miles apart from one another.

       19.     I know from my training and experience that drug traffickers who mail controlled

substances, and the drug purchasers who send payment in the form of cash or other drugs,

sometimes send multiple small parcels, in close succession, from different post offices, instead of

sending one larger parcel. In this way, drug traffickers can minimize losses suffered if law

enforcement officials intercept parcels containing controlled substances, the proceeds of the sale

of the controlled substances, or facilitation funds.

       20.     On November 16, 2018, Portland Police Bureau High Intensity Drug Trafficking

Area Interdiction Team Officer S. Groshong, a Certified Controlled Substance Dog Handler, and

his certified controlled substance detection dog, Rex, responded to the USPIS Portland Domicile

located at 7007 NE Cornfoot Rd., Portland, OR 97218. I prepared a “line” of parcels of similar

size and appearance to Subject Parcel 1. H.I.T. Officer Groshong and his certified controlled

substance detection dog Rex “proofed” the line and the area surrounding the line. Proofing a line

of parcels is the process by which a controlled substance dog handler deploys a controlled

substance detection dog on a line of control parcels to confirm that none of the control parcels are

Declaration of David Hardin                                                EXHIBIT A PAGE 7
        Case 3:19-cv-00662-MA          Document 1-1        Filed 04/30/19     Page 8 of 12




emitting the odor of controlled substance the controlled substance detection dog is trained to detect.

Officer Groshong stated Rex did not alert to the presence of the odor of controlled substance on

the parcels in the line or the area surrounding the line at that time. Officer Groshong and Rex left

the immediate area and I put Subject Parcel 1 in the line in a position unknown to Officer Groshong

and Rex. Officer Groshong returned to the line and deployed Rex on the line of parcels. Officer

Groshong told me Rex alerted, in the manner he is trained, to the presence of the odor of controlled

substance on Subject Parcel 1. Rex did not alert to any of the other parcels in the line. Continuing

on November 16, 2016, at approximately 10:00 PST, I contacted USPS employees in Bend, OR

regarding Subject Parcel 2. They told me the sender and recipient addresses on Subject Parcel 2

were the same as the sender and recipient addresses on Subject Parcel 1. I requested the USPS

Bend employees send Subject Parcel 2 to me for further investigation.

       21.        Continuing on November 16, 2018, at 09:47 PST and 10:56 PST, I scanned Subject

Parcels 1 and 2, respectively, as “Seized by Law Enforcement” in the USPS Product Tracking and

Reporting (PTR) system. PTR is the system that allows customers to check and/or receive updates

to the progress of parcels as they travel through the USPS delivery system. The “Seized by Law

Enforcement” entry tells the customer to contact the USPIS to make inquiries about the status of

seized parcels.

       22.        Continuing on November 16, 2018, Brian Newcomb contacted the USPIS inquiring

about the status of the seized parcels, Subject Parcels 1 and 2. Mr. Newcomb left a message

requesting a Postal Inspector return his call regarding the parcels.

       23.        On November 17, 2018, Postal Inspector Adam Sale received Subject Parcel 2 at

the USPIS Portland Domicile. Subject Parcel 2 was addressed from “G. Gorton, XXXX Ahab

Rd., S. Yarmouth, MA 02664” and to “Brian Newcomb, XXXX NE 7th St., Bend, OR 97701.”

Declaration of David Hardin                                                  EXHIBIT A PAGE 8
        Case 3:19-cv-00662-MA         Document 1-1       Filed 04/30/19     Page 9 of 12




The parcel weighed 4 pounds, 5 ounces, the scheduled date of delivery was November 16, 2018

before 3:00 PM, and the mailer paid $56.80 in cash to purchase the postage. I noticed the mailing

label was handwritten and it appeared it was addressed from a private individual to another private

individual.

       24.     The area provided for the sender and receiver telephone numbers on Subject Parcel

2 were blank and the Signature Required box was not checked.

       25.     Continuing on November 17, 2018, Officer Groshong and his certified controlled

substance detection dog, Rex, responded to the USPIS Portland Domicile. Inspector Sale placed

Subject Parcel 2 in the USPIS Portland Domicile Administrative Office area previously searched

by Officer Groshong and Rex. Officer Groshong and Rex were not present when Subject Parcel

2 was placed in the USPIS Portland Domicile Administrative Office area. Rex was directed by

Officer Groshong to examine the USPIS Portland Domicile Administrative Office area. Officer

Groshong told Inspector Sale that Rex alerted on Subject Parcel 2 in the manner that he was trained

to alert when he detects the odor of a controlled substance, and did not alert on any other objects

or locations in the USPIS Portland Domicile Administrative Office area.

       26.     On November 19, 2018, members of the USPIS Portland Domicile contacted Brian

Newcomb at telephone number 515-XXX-7458. Newcomb stated he was expecting music

equipment from an acquaintance in the Cape Cod region of Massachusetts. Newcomb further

stated he did not have knowledge of what the parcels contained and declined a consent request by

the USPIS to open the parcels. In addition, Newcomb stated he did not compensate the sender for

the parcels at this time and also stated he has not previously received any parcels from the same

sender. Newcomb stated he was just beginning a music equipment business relationship with the

sender and would discuss compensation at a later date.

Declaration of David Hardin                                               EXHIBIT A PAGE 9
       Case 3:19-cv-00662-MA         Document 1-1       Filed 04/30/19      Page 10 of 12




       27.     On November 20, 2018, members of the USPIS Portland Domicile again contacted

Brian Newcomb at telephone number 515-XXX-7458. Newcomb provided telephone number

508-XXX-5634 for the sender of Subject Parcels 1 and 2, Garrett Gorton. Newcomb reiterated

that he expected the parcels to contain music equipment and nothing else.

       28.     A review of law enforcement databases reveals the telephone number provided by

Newcomb for Garrett Gorton, 508-XXX-5634, connects back to Gary Gorton, 23 Centerboard Ln.,

South Yarmouth, MA 02664.         In addition, USPS business records reveal the address, 23

Centerboard Ln., South Yarmouth, MA, has received five Priority Mail parcels sent from Bend,

Oregon since September 2018. All five of the parcels delivered to the 23 Centerboard Ln address

weighed from 12 to 15 pounds, indicative of the mailings of controlled substances from Oregon to

non-marijuana source states. A social media search of Garrett Gorton in the South Yarmouth,

Massachusetts area revealed numerous images of marijuana, marijuana paraphernalia, and Butane

Hash Oil (BHO). BHO or cannabis oil is an oleoresin obtained by the extraction of cannabis or

hashish. It is a concentrated form of the plant containing many of its resins and terpenes – in

particular, tetrahydrocannabinol, cannabidiol, and other cannabinoids. It is often called honey oil

due to its resemblance to the sweet viscous substance. BHO extraction is more often used for

purer, clearer forms of marijuana concentrate such as glass and shatter.

       29.     Continuing on November 20, 2018, members of the USPIS Portland Domicile

contacted Garrett Gorton via telephone 508-XXX-5634. Gorton stated the two parcels sent to

Brian Newcomb in Bend, Oregon contained electronics and did not contain prohibited mailing

items, including currency. Gorton denied a request by the USPIS to open the parcels via consent.

Additionally, Gorton stated this was the first time he conducted business with Newcomb in

Oregon. Gorton denied ever receiving any parcels from Bend, Oregon and further denied ever

Declaration of David Hardin                                                EXHIBIT A PAGE 10
       Case 3:19-cv-00662-MA           Document 1-1       Filed 04/30/19     Page 11 of 12




receiving any parcels weighing 12 to 15 pounds. Members of the USPIS Portland Domicile asked

Gorton if he was a user of controlled substances. Gorton stated he was not a user of controlled

substances. Investigators asked why pictures posted on Gorton’s social media account included

marijuana. Gorton agitatedly stated the images were old and ended the telephone call. A review

of Gorton’s social media account following the telephone conversation revealed the account was

no longer accessible to the public and was now listed as “private.”

       30.     Continuing on November 20, 2018, members of the USPIS Portland Domicile

again contacted Brian Newcomb via telephone. Newcomb denied receiving parcels from Gorton

on previous occasions or sending out any parcels to Gorton. Newcomb stated he did not expect

anything other than electronic equipment in the subject parcels, and stated that he did not expect

the parcels to contain currency and/or controlled substances.

       31.     On November 21, 2018, The Honorable John V. Acosta, for the United States

District Court for the District of Oregon, signed a search warrant to permit the inspection of Subject

Parcels 1 and 2. On November 28, 2018, in the presence of Postal Inspector Adam Sale, I opened

Subject Parcel 1. Subject Parcel 1 contained $13,240.00 in U.S. currency (49 x $100, 12 x $50,

372 x $20, 19 x $10, 20 x $5, 10 x $1) concealed within a Sony DVD Player box. The currency

was wrapped in carbon paper and had been placed inside the DVD player itself. Continuing on

November 21, 2018, in the presence of Postal Inspector Adam Sale, I opened Subject Parcel 2.

Subject Parcel 2 contained $15,000.00 in U.S. currency (30 x $100, 47 x $50, 473 x $20, 16 x $10,

5 x $5, 5 x $1) concealed within a Sony DVD Player box. The currency was wrapped in carbon

paper and had been placed inside the DVD player itself.




Declaration of David Hardin                                                EXHIBIT A PAGE 11
       Case 3:19-cv-00662-MA           Document 1-1      Filed 04/30/19     Page 12 of 12




                                          CONCLUSION

       32.     Based on the foregoing information, I have probable cause to believe, and do

believe, that the $28,240 in U.S. currency seized from U.S. Priority Mail Express parcels

EE268067624US and EM027609271US are subject to forfeiture pursuant to 21 U.S.C. §881(a)(6),

as moneys furnished or intended to be furnished by any person in exchange for a controlled

substance, proceeds traceable to such an exchange, or moneys used or intended to be used to

facilitate violations of 21 U.S.C § 801, et. seq.

       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

       Executed this 29th day of April 2019.



                                               s/ David Hardin
                                               David Hardin
                                               Postal Inspector
                                               United States Postal Inspection Service




Declaration of David Hardin                                               EXHIBIT A PAGE 12
                                 Case 3:19-cv-00662-MA                                   Document 1-2                   Filed 04/30/19                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $28,240.00, in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Multnomah
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Alexis A. Lien - United States Attorney's Office
 1000 SW Third Ave., Suite 600, Portland OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      proceeds/facilitation of exchange for controlled substances in violation of 21 U.S.C. § 801, et. seq.
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of $28,240.00 pursuant to 21 U.S.C. § 881(a)(6)
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                              JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE Malcolm Marsh                    DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 4/29/2019                                                               s/ Alexis A. Lien
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
